United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0143
Issued: February 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 2, 2015 appellant filed a timely appeal from a September 28, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty.
On appeal, appellant contends that he has been grasping letters and bending his left wrist
to deliver mail for over 24 years and that the only times his left wrist dislocated was while
delivering mail.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 5, 2015 appellant, a 59-year-old mail carrier, filed an occupational disease
claim (Form CA-2), alleging that he sustained an injury to his left wrist due to factors of his
federal employment, including grasping while casing and delivering mail. He first attributed his
condition to his federal employment on July 28, 2015. Appellant did not stop work.
On July 28, 2015 Dr. William Bell, a Board-certified orthopedic surgeon, diagnosed
osteoarthritis of the left wrist and median nerve entrapment at the left elbow. He reported that
appellant had a scaphoid fracture when he was 19 years old and had a couple of procedures to
reconstruct it. Appellant noticed “for years when he was carrying the mail where it would lay on
the volar aspect of his proximal forearm to give him an area that was tender and when touched
gave him paresthesias into the median nerve distribution.” Dr. Bell opined that appellant had
worked for a couple of decades as a postal carrier and developed end-stage osteoarthritis of the
left wrist and opined that there “certainly seemed to be industrial diseases associated to
[appellant’s] many years as a postal carrier.”
In a July 30, 2015 narrative statement, appellant indicated that he broke his left wrist in a
fight when he was 19 years old. He did not recall if he went to his family doctor or the
emergency room, but his left wrist was x-rayed and casted. Appellant indicated that with time
the break fell apart and then he had a bone graft, which fell apart also. As a result, he had a
partial fusion. Appellant noted that it was successful and he had not been to a doctor for his left
wrist since and that the fusion was over 30 years ago. He stated that the postmaster who hired
him was aware of his fused left wrist and the doctor who gave him a physical examination was
satisfied with his abilities, including grasping with the left hand. Appellant alleged that daily
grasping handfuls of letters for eight hours per day, five to six days per week for over 24 years
caused his left wrist to break down. He indicated that in carrying mail, he placed his flats
(magazines and catalogs) on his left forearm and held the letters to be delivered in his left hand
using his right hand for delivery as trained.
On August 12, 2015 the employing establishment controverted appellant’s claim. It
stated that appellant broke his left wrist at the age of 19, over 40 years earlier and prior to his
employment with the employing establishment. The postmaster indicated that as appellant was
right-hand dominant, he was provided with a right-hand drive vehicle and casing and delivery of
the mail was primarily performed using his right arm or hand.
In an August 17, 2015 letter, OWCP advised appellant of the type of factual and medical
evidence needed to establish his claim and afforded him 30 days to submit responsive evidence.
Appellant submitted a September 16, 2015 narrative statement indicating that delivering
and holding mail in his left hand while he cased right-handed was the only time he used his left
wrist full time. He explained that his left wrist dislocated fairly regularly, but not every day, and
he grasped handfuls of letters with his left hand, palm up, bending his wrist toward him to read
the address on the mail. Appellant stated that he bent his wrist back and forth all day while
carrying mail and utilized a method called a “third bundle” by carrying letter-size mail behind
the index and ring finger and in-front of the middle finger. He asserted that this put added
pressure to the wrist. Appellant stated that while delivering mail his right hand was free to case

2

the mail while it was being held in his left hand, which meant that the left hand held mail far
more frequently than the right hand. He stated that it would be impossible to provide medical
reports from 1975 as he did not recall the names of the hospitals where he had his surgeries and
he assumed that the doctors who treated him were probably dead.
In a September 14, 2015 report, Dr. Bell noted that appellant’s left wrist issues dated
back a number of years and did fairly well after treatment without any intermittent
symptomatology until recently. In his clinical and radiographic evaluation, he found that
appellant had developed end-stage osteoarthritis of the left wrist along with development of a
scapholunate advanced collapse (SLAC) deformity. Dr. Bell opined that the chronic repetitive
use of awkward positioning of appellant’s left upper extremity required for casing, carrying, and
delivering mail directly contributed to his development of a SLAC wrist with end-stage
osteoarthritis as the overall deterioration of his wrist was most consistent with an industrial
disease caused by overuse and overstressing of the joint.
By decision dated September 28, 2015, OWCP denied the claim finding insufficient
evidence to establish that the events identified by appellant occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

3

however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP denied the claim finding there was insufficient evidence to establish that the
events identified by appellant occurred as alleged. As noted above, the first element of fact of
injury requires that appellant submit a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition.
In his narrative statements, appellant alleged that daily grasping handfuls of letters for
eight hours per day, five to six days per week for over 24 years caused his left wrist to break
down. He explained that he grasped handfuls of letters with his left hand, palm up, bending his
wrist toward him to read the address on the mail. Appellant indicated that to carry, he placed his
flats (magazines and catalogs) on his left forearm and held the letters to be delivered in his left
hand using his right hand for delivery as trained. He stated that he bent his wrist back and forth
all day while carrying mail and utilized a method called a “third bundle” by carrying letter-size
mail behind the index and ring finger and in-front of the middle finger. Appellant stated that
while delivering mail his right hand was free to case the mail while it was being held in his left
hand, which meant that the left hand held mail far more frequently than the right hand. On
August 12, 2015 the employing establishment controverted his claim indicating that he had a
preexisting left wrist injury. It noted that appellant was right-hand dominant, used a right-hand
drive vehicle, and primarily performed mail casing and delivery with his right arm or hand.
The Board finds that appellant provided sufficient evidence to establish that the daily
grasping letters occurred as alleged. As noted, an employee’s statement that an injury occurred
at a given time and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence.9 Appellant provided two statements detailing the particulars of
work factors that caused or aggravated his claimed occupational disease. The fact that he has a
7

Betty J. Smith, 54 ECAB 174 (2002).

8

See O.W., supra note 4.

9

See supra note 6.

4

preexisting condition does not preclude him from sustaining a separate work injury affecting the
same area.10 Furthermore, while the employing establishment asserted that most of appellant’s
work was done with the right hand this is insufficient to show that appellant did not also use his
left hand and arm as alleged. In view of the totality of the evidence, the Board finds that the
evidence of record is sufficient to establish that he grasped, carried, and held mail with his left
hand.
Although the claimed work activities occurred as alleged, the Board finds that appellant
did not provide sufficiently-rationalized medical opinion evidence establishing that his condition
was causally related to the accepted work activities. In his reports, Dr. Bell noted findings,
reviewed testing, and diagnosed end-stage osteoarthritis of the left wrist, median nerve
entrapment at the left elbow, and a SLAC deformity. He opined that the chronic repetitive use of
awkward positioning of appellant’s left arm required for casing, carrying, and delivering mail
directly contributed to his development of a SLAC wrist with end-stage osteoarthritis as the
overall deterioration of his wrist was most consistent with an industrial disease caused by
overuse and overstressing of the joint. Dr. Bell failed to provide a rationalized opinion
explaining the mechanism of how factors of appellant’s federal employment, such as grasping,
carrying, and holding mail with his left hand, caused or aggravated his diagnosed conditions. He
noted that appellant’s conditions occurred while he was at work, but such generalized statements
do not establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how his physical activity at work actually
caused or aggravated the diagnosed conditions.11 The mere fact that appellant’s symptoms arose
during a period of employment or produce symptoms revelatory of an underlying condition does
not establish a causal relationship between his conditions and his employment factors.12 The
need for detailed rationale is particularly important since appellant had a preexisting history of a
left scaphoid fracture when he was 19 which required multiple surgeries. Consequently,
Dr. Bell’s reports are of limited probative value and insufficient to establish that appellant
sustained an employment-related injury causally related to factors of his federal employment.
On appeal, appellant contends that he has been grasping letters and bending his left wrist
to deliver mail for over 24 years and that the only times his left wrist dislocated was while
delivering mail. As he has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to factors of his federal employment, he has
failed to meet his burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Thelma Rogers, 42 ECAB 866 n.10 (1991).

11

See K.W., Docket No. 10-98 (issued September 10, 2010).

12

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: February 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

